joDetailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 12/18/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 4-6, 8-17 & 19-27 are currently pending. 

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1, 4-6, 8-17 & 19-27 have been considered but are moot because the arguments are directed to amended limitations that are considered with new references

Applicant’s arguments and amendments with regard to Claims 1, 4-6, 8-17 & 19-27 have been considered in light of Piety in further view of Lan, Werner, Bradley, Nichols, Mattingly and Ikeda. The arguments and amended claims do not overcome the prior art at the time of the filing of the invention.
Drawings
The drawings are objected to because the added limitations of Claims 8  & 19, directed to a  10counter torque feature of said block comprises a hole formed into and not completely through said block and not perpendicular to said sensor attachment surface.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 16, 17, 22 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Piety (US 20140117059; “Piety") in view of Lan (US 20170009936: ”Lan”) and in further view of Werner (US 20040237275; “Werner”).  
 
Claim 1. Piety discloses a mounting pad (Figs. 1 & 5: 101 with all surfaces for attachment) for attachment of a sensor (104) to a component (102) for an analysis, said 5mounting pad (101 with all surfaces for attachment) for comprising: a block (101) having an adhesive mounting sensor surface (101 bottom in contact with 102) prepared for adhesive mounting [0005 epoxy] of said block (101) to said component (102) therebetween; said mounting pad (101) further including said adhesive  [0005 epoxy], said adhesive bonded to said block (101) and to said component (102); said block (101) having a sensor attachment for receiving attachment of said sensor (104) to said block (101), said block forming a threaded hole for attachment of [0005] said sensor (104) to said block (101) said threaded hole (320 & 108) having an opening on said sensor attachment surface (320 threaded hole sensor & 108 threaded hole block); said block (101) forming a threaded hole (320 threaded hole sensor & 108 threaded hole block);  for attachment of said sensor (104) to said block (101), said threaded hole (320 threaded hole sensor & 108 threaded hole block); having an opening on said sensor (104) attachment surface said mounting pad (101)[0070-0072].  a sensor (104 &105) is a vibration sensor [0008] vibrationally coupled to said component through said mounting block [0008 the vibration sensor is typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis] and said analysis is a vibration analysis relating to vibration of 20said component [0009 the vibration sensor 104 is designed such that movement in each of the X, Y, and Z axes is measured, the proper orientation of the vibration sensor 104 is achieved through mounting the vibration sensor … The vibration sensor 104 is typically provided with a data cable 110 to transmit the sensed vibration data to a data acquisition unit].

Piety does not explicitly disclose:
1)2) a safety restraint having a first portion and a second portion, said first portion attached to said block and said second portion attached to said component; said safety restraint thereby limiting movement of said block relative to said component in an event of mounting failure without preventing said event.

2) a mounting pad further comprising a counter torque feature of said block for receiving counter torque applied simultaneously when sensor mounting torque is applied to 20reduce total torque transmitted to said adhesive during mounting of said sensor.


With regard to 1) Lan teaches a safety restraint (Fig. 3, 33) having a first portion (Fig. 3,  331 attached to 12 & 10)  and a second portion  (Fig. 3, 332 attached to 2) said first portion (331) attached to said block (12 & 10), and said second portion (332) attached to said component (2 & W),; said safety restraint (33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) a mounting failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W]  without preventing said event [0163].



With regard to 2) Werner teaches a mounting pad (Fig. 10: main body 10) further comprising a counter torque feature (Fig. 10: holder 56) of said block (Fig. 10: upper main body flange) 62) for receiving counter torque applied simultaneously [0072 holding the main body stationary requires equal and opposite counterforce to applied torque] when mounting torque (Fig. 10: wrench 58 & 60)  is applied to 20reduce total torque transmitted during mounting (Fig. 10: main body 10 to flange 30)  [0072  a holder 56 attached at the upper surface of the main body portion that extends out of the drain flange 30 so that a user can insert the main body portion 10 into the drain flange 30 and hold the main body portion stationary during application of torque. Torque is applied through ratchet 58].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Werner’s counter torque handle arranged on top of a main body for isolating by providing a counter torque force on the main body while simultaneously allowing an engaging a torque force through the main body for attaching the main body to an object as 

Claim 3016. Piety further discloses a method for mounting a sensor (Figs. 1 & 5: 104) on a device (Figs. 1 & 5: 102) comprising steps in no particular order: forming an adhesive mounting pad block (101) for mounting said sensor (104) on said device (102); forming a mounting surface (101 bottom surface) for adhesively mounting [0005 epoxy] on said block (101); (101 bottom surface for epoxy) [0005 epoxy] for mounting said block (101) to said device (102); forming a sensor mounting surface (101 top) on said block (101); a threaded hole in said block for fastening [0005] of said sensor (104) on said sensor mounting surface  (101 top surface); forming a through hole in said block (Fig. 3, 108) said through hole (108) not penetrating (Fig. 3 hole 108 does not penetrate bottom of 101) said adhesive mounting surface (101 bottom); adhesively mounting [0005 epoxy] said block (101) on said device (102) and mounting said sensor (104) on said block (101) by using said threaded hole (320 threaded hole sensor & 108 threaded hole block) for fastening [0005 epoxy] of said sensor (104) on said sensor mounting surface (101 top surface).  Piety further teaches a sensor (104 &105) is a vibration sensor [0008] vibrationally coupled to said device [0008 the vibration sensor is typically coupled to a mounting pad that has been previously fixed to the machine that is to be analyzed, and the operator, or user, mounts the vibration sensor to the mounting pad to begin the analysis] through 25said block and said analysis is a vibration analysis relating to vibration of said device [0009 the vibration sensor 104 is designed such 

Piety does not explicitly disclose:
1)2) a safety restraint having a first portion and a second portion, said first portion attached to said block and said second portion attached to said component; said safety restraint thereby limiting movement of said block relative to said component in an event of mounting failure without preventing said event.

2) a mounting pad further comprising a counter torque feature of said block for receiving counter torque applied simultaneously when sensor mounting torque is applied to 20reduce total torque transmitted to said adhesive during mounting of said sensor.


With regard to 1) Lan teaches a safety restraint (Fig. 3, 33) having a first portion (Fig. 3,  331 attached to 12 & 10)  and a second portion  (Fig. 3, 332 attached to 2) said first portion (331) attached to said block (12 & 10), and said second portion (332) attached to said component (2 & W),; said safety restraint (33) thereby limiting [0163] (Fig. 5) movement of said block (12 & 10), relative to said component (2 & W) a mounting failure [0163 accidentally falls down in a usage process due to a condition that the adhering portion 11 comes loose from the wall W]  without preventing said event [0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member (e.g. safety restraint wire) for a secondary securing of mounting block assembly (assembly of the mounting block and the mounted object)  to a component in case of a primary bonding failure of an adhesively connected mounting block assembly to a component with Piety’s mounting block assembly (mounting block with attached object (e.g. vibration sensor)) that is adhesively bonded to a 

With regard to 2) Werner teaches a mounting pad (Fig. 10: main body 10) further comprising a counter torque feature (Fig. 10: holder 56) of said block (Fig. 10: upper main body flange) 62) for receiving counter torque applied simultaneously [0072 holding the main body stationary requires equal and opposite counterforce to applied torque] when mounting torque (Fig. 10: wrench 58 & 60)  is applied to 20reduce total torque transmitted during mounting (Fig. 10: main body 10 to flange 30)  [0072  a holder 56 attached at the upper surface of the main body portion that extends out of the drain flange 30 so that a user can insert the main body portion 10 into the drain flange 30 and hold the main body portion stationary during application of torque. Torque is applied through ratchet 58].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Werner’s counter torque handle arranged on top of a main body for isolating by providing a counter torque force on the main body while simultaneously allowing an engaging a torque force through the main body for attaching the main body to an object as an arrangement to provide a counter torque feature on Piety’s mounting block to keep the mounting block stationary while a torqueing force is applied to attach a sensor to the mounting block because isolating the body’s (e.g. mounting block)  movement while undergoing torque forces during an attachment procedure increases the quality of the attachment of the main body to an object (e.g.  Sensor) by providing a constant force between the body and the object and 

Claim 5. Dependent on the mounting pad (101) as recited in claim 1.  Piety further discloses said threaded hole (Fig. 3 108) has a closed bottom (Fig. 3, 108 has a closed bottom). 

Claim 6. Dependent on the mounting pad as recited in claim 1. Piety does not explicitly disclose safety restraint is attached to said block by passing through a hole through said block with openings not fully obscured by said component or said sensor when said block is attached to said component and said sensor; and 30said safety restraint comprises a safety wire. 

Lan teaches a safety restraint system for fasteners.  Lan  further  teaches a safety restraint (33) attached (331) to a block (10 & 12) by passing through a hole (Fig. 38 teaches a threading of the connecting member through a hole) through said block (10 & 12), said first portion (331) attached to said block (10 & 12), and said second portion (332) attached to said component (2 & W),; with openings not fully obscured by a component (2) or mounted object when said block (10 & 12) is attached to said component (2) and said mounted object; and 30said safety restraint (33) comprises a safety wire  [0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member wire with a threaded hole for securing a mounting device to a component with Piety’s as modified adhered mounting block and attached sensor because the connection member (e.g. safety wire) threaded through a hole in the mounting block improves reliability of the device by securing the mounted block to the component with a stable connection threaded along width of the mounting block and improves 

Claims 1511 & 22. Dependent on the mounting pad and method as recited in claims 1 & 16. Piety further discloses the sensor mounting surface (top of 101) is parallel to said adhesive mounting surface (bottom of 101). 

Claim 17.  Dependent on the method in accordance with claim 16. Piety further discloses said threaded hole (108) having an opening on said sensor (104) mounting surface (101) and not having an opening on said adhesive mounting surface (108 is not on the adhesive side); and said mounting (101) of said sensor (104) comprises using a threaded fastener (305) with said threaded hole (108) in said block (101) and applying mounting torque (201) [0010-0011] to said threaded fastener (305) to secure said sensor (104) on said block (101).

Claim 27. Dependent on the method in accordance with claim 16.  Piety further discloses removing said sensor from said block [0078 releasably attached]. 

Piety does not explicitly disclose removing a secured object from said block leaving said safety wire connected to said block and to said device.

Lan teaches removing a secured object from said block (10 & 12), leaving said safety wire (33) connected (331) to said block (10 & 12) and to (332) said device (2)[0163].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lan’s safety connecting member wire with a threaded hole for .

Claims 4, 12 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Piety in view of Lan and Werner and in further view of Nichol (US 4885707; “Nichol”).

Claim 4.  Dependent on the mounting pad as recited in claim 1. Piety and Lan do not explicitly teach said threaded hole is a threaded through hole through said block, said through hole having two openings with neither opening on said adhesive mounting surface.

Nichol teaches a multi-axis mounting block for accelerometers.  Nichol further teaches said threaded hole is a threaded through hole (99) through said block (100), said through hole having two openings (99) with neither opening on said adhesive mounting surface (100 bottom adhesive) [Col. 3 last ¶Col. 4 first ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nichol’s orientation of side mounting of a sensor with Piety’s as modified sensor mounting block  because it improves the installation options of the sensor in awkward orientations.

Claims 12 & 23. Dependent on the mounting pad and method as recited in claims 1 & 16. Piety further discloses said block consists of a single solid piece (101 a single mounting pad  sensor attachment surface is perpendicular to said first adhesive mounting surface.

Nichol teaches a multi-axis mounting block for accelerometers.  Nichol further teaches the second surface (Fig. 3, 100 side mounting) is perpendicular (Fig. 3, side mounting of 100 with bottom surface 101) to said first surface (Fig. 3, 101). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Nichol’s side mount of a sensor with Piety’ as modified block because it increases the quality and commercial use of the device by providing assorted orientations of a sensor to meet a measuring requirement of a device in various axes and to meet unusual installation dimensions [Nichol Col. 13 lines 32-67].

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piety in view of Lan and Werner and in further view of Abdelgany (US 20070131063; “Abdelgany”).

Claims 8 & 19. Dependent on the mounting pad and method as recited in claims 1 & 16. Piety and Lan do not explicitly disclose:
 
1) a torque feature formed into said block and not completely through said block and not perpendicular to said sensor attachment surface. 

2) the embodiment of torque feature where the counter torque feature of said block comprises 5a hole formed into said block and not completely through said block.

With regard to 1) Werner teaches a mounting pad (Fig. 10: main body 10) further comprising a counter torque feature (Fig. 10: holder 56) of said block (Fig. 10: upper main body flange) 62) not completely through said block [0072 holding the main body stationary  (Fig. 10: wrench 58 & 60) and not perpendicular to said attachment surface (Fig. 10: main body 10 to flange 30)  [0072  a holder 56 attached at the upper surface of the main body portion that extends out of the drain flange 30 so that a user can insert the main body portion 10 into the drain flange 30 and hold the main body portion stationary during application of torque. Torque is applied through ratchet 58].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Werner’s counter torque handle arranged on top of a main body for isolating by providing a counter torque force on the main body while simultaneously allowing an engaging a torque force through the main body for attaching the main body to an object as an arrangement to provide a counter torque feature on top of Piety’s mounting block to keep the mounting block stationary while a torqueing force is applied to attach a sensor to the mounting block because isolating the body’s (e.g. mounting block)  movement while undergoing torque forces during an attachment procedure increases the quality of the attachment of the main body to an object (e.g.  Sensor) by providing a constant force between the body and the object and negating shearing movement in the body that would impact the quality of all the attachments to the body [Werner 0013-0014].  

With regard to 2) Abdelgany teaches the counter torque feature (Fig. 17a: Hole in mounting rod) [0052] of said mounting object (7) comprises 5a hole (Fig. 17a: Hole in mounting rod) formed into said mounting object (7) and not completely through said mounting object (7).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Abdelgany’s detachable counter torque handle insertable into a .

Claims 9-10 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Piety in view of Lan and Werner and in further view of Mattingly (US 20140208876; “Mattingly”) and  Burns (US 6185804; “Burns”).

Claims 9 & 20. Dependent on the mounting pad and method as recited in claims 1 & 16.  Piety, Lan & Werner do not explicitly teach:

1) the counter torque feature comprises two parallel flat surfaces perpendicular to said sensor mounting surface and 
2) the embodiment of torque feature where applying said counter torque simultaneously with said mounting torque comprises: applying said counter torque using said wrench.

With regard to 1) Mattingly teaches sensors with modular threaded packaging.  Mattingly further teaches the counter torque feature of said block (Fig. 4 hexagon body) comprises two parallel flat surfaces of said block (Fig. 4: element 20) perpendicular (20 sides are perpendicular to top surface) to said sensor attachment surface (20 top surface) and.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mattingly’s hexagon shaped mounting body with Piety’s as modified body mount because it improves the maintainability of the device by providing gripping surfaces for a wrench to properly install and remove the device as required by the measuring site [Mattingly 0041].

With regard to 2) Burns teaches using a torque feature on (Fig. 13: 40) while applying said counter torque (Fig. 13: wrench 58 on 50) simultaneously [Col. 4 lines 45-60 split nut 50 in position with a gripping tool 58 e.g. open-end wrench as shown in FIG. 13 (e.g. gripping means holding with a counter torque to remain stationary) and place a wrenching tool 60 e.g. socket wrench over the glow plugs' electronic sensor connector 42 as shown in FIG. 13 and onto the hexagon portion of the glow plug 40. Resume extracting the failed glow plug 40 by unscrewing (e.g. torquing) until the glow plug 40 has been completely removed from the diesel engine head 46] with said mounting torque (Fig. 13: 40) comprises: applying said counter torque (Fig. 13: wrench 58 on 50) using said wrench (Fig. 13: wrench 58) [Col. 4 lines 45-60].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Burn’s sensor attachment and detachment process  using a wrench to apply a counter torque and hold a hexagon block while a moving torqueing action is created by a separate wrench with torqueing rotation applied to the sensor through the gripped block on Piety’s as modified by Mattingly’s hexagon shaped mounting block to attach Piety’s torqued sensor bolt rotationally through the mounting because gripping the mounting stabilizes the mounting reducing damage to the installed or deinstalled sensor [Burn -- Summary of the Invention].
 
Claims 10 & 21. Dependent on the mounting pad and method as recited in claims 9 & 20. Piety and Lan and Werner do not explicitly teach the block is hexagonal and said counter torque feature of said block is two parallel flat surfaces of said hexagonal block.

 teaches the block (Fig. 4, 20) is hexagonal (Fig. 4 element 20) and said two parallel flat surfaces are two faces (Fig. 4) of said hexagonal block [0045]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mattingly’s hexagon shaped mounting body with Piety’s as modified body mount because it improves the maintainability of the device by providing gripping surfaces for a wrench to properly install and remove the device as required by the measuring site [Mattingly 0041].

Claims 13-15 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Piety in view of Lan and Werner and in further view of Ikeda (US 20070188045; “Ikeda”).

Claims 13 & 24. Dependent on the mounting pad and method as recited in claims 1 & 16. Piety and Lan do not explicitly teach an adhesive mounting (18 bottom plate) has a pattern to improve adhesive bonding [0234-0237].

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches a first surface has a pattern to improve adhesive bonding.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Piety’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claims 14 & 25. Dependent on the mounting pad and method as recited in claims 13 & 24. Piety, Lan and Werner do not explicitly teach the pattern comprises groove 25cutouts. 

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the pattern comprises groove 25cutouts (Fig. 23, 201). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Piety’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].

Claims 15 & 26. Dependent on the mounting pad as recited in claims 1 & 16. Piety, Lan & Werner do not explicitly teach the adhesive mounting has a chemical treatment to improve adhesive bonding.

Ikeda teaches mounting a vibratory element to a mounting structure.  Ikeda further teaches the first surface (18 bottom) has a chemical treatment to improve adhesive bonding [0239 photolithography and crystal processing to cut grooves].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ikeda's chemically etched grooves and adhesive attachment with Piety’s first surface to provide an improved vibrating vertical mount between two elements with grooves that yield structural multi-axis support to the connected elements [Ikeda 00237].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                               
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856